Chief Justice Robertson
deliverer! the Opinion of the Court— in which Judge Nicholas did not concur.
As the plea in this case may he deemed a plea in bar, though not sufficient as a plea in ahátement, and as the matter pleaded may, if available at all, bar the action in this state — the only question for consideration, is the matter of the plea ; and that is, whether a foreign administrator, who was never qualified in this state, is liable, as administrator, to an action at law in any court of this commonwealth. It is the opinion of a majority of *446the court, (Judge Nicholas dissenting,) that he is not liable to such a suit, according to the common law, or in virtue of any statutory modification of it. And that, if ^íere he any remedy against him here, it is a suit in chancery, on appropriate facts shewing a right in equity to maintain a suit.
Wherefore, as the opinion accords with that of the circuit court, the judgment which this writ of error seeks to reverse, must be affirmed.